Action by city of Washburn, plaintiff, against Bayfield county, defendant.  Plaintiff's amended complaint alleges that plaintiff is a city of the fourth class; that defendant is a duly organized county; that plaintiff is situated within the boundaries of defendant county; that for many years prior to November 17, 1933, the duty of caring for and supporting all poor persons having a legal settlement within the county was assumed by the towns, cities, and villages under the provisions of sec. 49.01, Stats.; that the plaintiff cared for the support of all poor persons having a legal settlement therein up to and until November 17, 1933; that on the latter date the county board of defendant adopted the following resolution:
"Resolved, by the county board of Bayfield county assembled at the annual meeting thereof this 17th day of November, 1933, that the county go on the county system of outdoor relief for the purpose of better co-operation with the state and county authorities in charge of such relief, withoutin any way affecting the present town system for *Page 217 hospitalization of poor relief which is understood to be a distinct andseparate function from the unemployment relief as now administered."
that in pursuance of such resolution and upon the adoption of it the industrial commission, in charge of the distribution of federal and state funds for poor relief, construed the resolution as placing defendant upon the county relief system provided for by sec. 49.15, Stats., and thereafter paid large sums of money to defendant for the purpose of supplying all needy persons living within the county and having legal settlement therein as described in sec. 49.02, Stats., with the understanding that these funds would be applied to the care of all paupers within the county; that defendant continued to accept such contributions and payments until about July 1, 1937, on which date the industrial commission largely discontinued the payments; that these sums so disbursed amounted to more than $125,000; that through mistakes, misunderstandings, and confusion because of a lack of information, the county failed to make regulations in relation to the support and maintenance of all poor persons having legal settlements within the different towns, cities, and villages, and that no plan or system for caring for the poor of the county was made, but that defendant and the several towns, cities, and villages understood that the payments and the sums necessary for support and maintenance of paupers would be indefinitely continued (by the state and federal government);that mistakenly supposing that it was liable for the support and maintenance of poor persons within the city of Washburn, and many persons there being in destitute circumstances, plaintiff, although defendant was under duty to relieve these persons, paid out and expended for their care and maintenance up to August 2, 1938, sums of money aggregating $11,972.32, and that the defendant is unjustly enriched to this extent at the expense of plaintiff.  The complaint recites a demand upon the defendant and timely filing *Page 218 
of a claim, and disallowance of the claim by the county board. There was a general demurrer to the complaint, and the court on December 27, 1939, entered an order sustaining the demurrer. Plaintiff appeals.
The demurrer was sustained on the theory that the complaint discloses that the payments made and sought to be recovered were made under a mistake of law and are not within any of the exceptional circumstances allowing restitution for payments so made.  In the view that the court takes of the matter, we do not deem it necessary to examine the merits of this determination.  The ruling of the trial court was upon the assumption that the county system of relief was effectively established by the resolution of November 17, 1933.  If it was not, then, of course, the obligation to support the poor of the municipality remained with plaintiff, and it did no more than to discharge its own obligation.  Defendant contends that the resolution of November 17, 1933, is void because of the qualification attached to the resolution, heretofore italicized.  The contention is based upon the provisions of sec. 49.15, Stats., which reads as follows:
"The county board of any county may, at an annual meeting or at a special meeting called for that purpose, by a resolution adopted by an affirmative vote of a majority of all the supervisors entitled to a seat in such board, abolish all distinction between county poor and town, village and city poor in such county and have the expense of maintaining all the poor therein a county charge; and thereupon the county shall relieve and support the poor in said county, and all the powers conferred and duties imposed by this chapter upon towns, villages and cities shall be exercised and provided for pursuant to section 49.14." *Page 219 
We see no escape from defendant's contention. Sec. 49.15, Stats., permits only the complete abolition of all distinction between county and town, village, and city poor, and the assumption of complete responsibility by the county for their relief and support.  The section is so clearly and unambiguously stated as not to be open to construction.  The exception in the resolution of November 17, 1933, is so clearly intended to qualify the balance of the resolution that it cannot be isolated and held void in such a way as to leave the remaining part a valid satisfaction of the statute.  It is true that under secs. 49.04 (3), 49.07, and 49.14 (4), the county may maintain a home for and relieve "permanent poor persons" committed thereto even though the distinction between county poor and town, village, and city poor is not abolished.  The reverse, however, is not true.  The county seeking to satisfy the terms of sec. 49.15 may not leave any liability for the relief or support of the poor in the towns, villages, or cities. The complaint contains allegations concerning the fact and amount of payments to defendant by the industrial commission of state and federal funds, but we deem these allegations to be immaterial in this action.  Plaintiff seeks restitution of sums paid by it under mistake to discharge duties of defendant. The conclusion that the duties discharged were those of plaintiff destroys any basis for restitution.  The demurrer was properly sustained.
By the Court. — Order affirmed, and cause remanded for further proceedings according to law. *Page 220